Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Latrenia E. Pleasant, Appellant                       Appeal from the 145th District Court of
                                                      Nacogdoches County, Texas (Tr. Ct. No.
No. 06-13-00008-CV        v.                          C1127816). Opinion delivered by Chief
                                                      Justice Morriss, Justice Carter and Justice
Nacogdoches Housing Authority of the City             Moseley participating.
of Nacogdoches, Texas, Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Latrenia E. Pleasant, has adequately indicated her inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED JUNE 6, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk